                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Elvis Basic,                                  )
                                              )       ORDER GRANTING MOTION TO
               Plaintiff,                     )       STAY
                                              )
       vs.                                    )
                                              )       Case No. 1:20-cv-003
Trish Siedel (North Dakota Probation)         )
Alexander Droske (BCI)                        )
Karsten Anderson,                             )
                                              )
               Defendants.                    )


       Plaintiff Elvis Basic (“Basic”) is an inmate at the Greenville Federal Correctional Institution

in Greenville, Illinois. He initiated this action in December 2019 with the submission of a motion

to proceed in forma pauperis, which the court granted, a complaint, and a motion to stay. (Doc.

Nos. 2, 3, 6, and 8). He subsequently filed notice of his consent to the Magistrate Judge’s exercise

of jurisdiction. (Doc. No. 9).

       This matter is now before the Magistrate Judge for initial review as mandated by 28 U.S.C.

§ 1915A. For the reasons set forth below, Basic’s motion to stay is granted.

I.     BACKGROUND

       A.      Underlying Criminal Proceedings in the District of North Dakota

       On May 23, 2016, Basic entered a guilty plea in United States v. Basic, Case No. 1:16-cr-026

(D.N.D.), to the offense of possession of a firearm by a prohibited person. On August 23, 2016, the

court sentenced him to time served and 2 years of supervised release.

       Basic subsequently violated the conditions of his supervised release and on May 15, 2019,

was sentenced by the court to 21 months imprisonment.


                                                  1
       Meawnile, on February 15, 2019, Basic was convicted in a separate case by a jury of three

counts of conspiracy to distribute and possess with intent to distribute controlled substances in

United States v. Basic, Case No. 1:18-cr-125 (D.N.D.) On May 15, 2019, the court sentenced him

to a 120 months imprisonment and 3 years of supervised, to run concurrent with his sentence in Case

No. 1:16-cr-026. On May 28, 2019, he filed notice of his appeal of the judgment of conviction in

Case No. 1:18-cr-125 to the Eighth Circuit. His appeal is still pending as of the date of this order.

       B.       Civil Proceedings

       Basic initiated the above-captioned action pro se and in forma pauperis by complaint on

January 2020. His complaint alleges:

       My Constitutional rights were violated when Trish Siedel placed a phone call to me
       in order to trigger an Anticipatory warrant. As a result the warrant was invalid and
       breached my 4th constitutional right when they unlawfully searched and seized my
       property.

       8th Constitutional right was violated when I was imprisoned during the events
       awaiting trial.

       requesting $1,000,000.00 in damages.

(Doc. No. 8).

II.    STANDARD OF REVIEW

       Congress enacted the Prison Litigation Reform Act of 1995 (“PLRA”) to address the burden

imposed by prisoner suits that are too often frivolous and without merit. Jones v. Bock, 549 U.S.

199, 203-04 (2007); Woodford v. Ngo, 548 U.S. 81, 84 (2006). One of the reforms enacted as part

of the PLRA for cases in which prisoners are seeking to sue a governmental entity, officer, or

employee requires courts to conduct an early screening to weed out claims that clearly lack merit.

28 U.S.C. § 1915A. In conducting the screening, the court is required to identify any cognizable


                                                 2
claims and to dismiss the complaint, or any part of it, that is frivolous, malicious, fails to state a

claim, or seeks monetary relief from an immune defendant. Id.

        In screening a pro se prisoner complaint, the court is obligated to construe it liberally and

hold it to a less stringent standard than what normally would be required of attorneys. Id.; see also

Federal Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008); Solomon v. Petray, 795 F.3d 777,

787 (8th Cir. 2015) (“When we say that a pro se complaint should be given liberal construction, we

mean that if the essence of an allegation is discernible . . . then the district court should construe the

complaint in a way that permits the layperson's claim to be considered within the proper legal

framework.”) (internal quotation marks omitted). This does not mean that the court must accept

everything or anything that is filed by a prisoner proceeding pro se, however. In enacting the

screening requirement, Congress obviously expected it to be more than a ritualistic exercise and that

courts would only allow to go forward those claims that are cognizable, that seek relief from a non-

immune party, and that are not obviously frivolous or malicious.

        To meet the minimal pleading requirements of Rule 8(a)(2) for stating a cognizable claim,

something more is required than simply expressing a desire for relief and declaring an entitlement

to it. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007) (“Twombly”). The

complaint must state enough to “‘give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550

U.S. at 555). Also, it must state enough to satisfy the “plausibility standard” for stating a cognizable

claim as established in Twombly and further amplified by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662, 678-84 (2009) (“Iqbal”). And, even though a pro se prisoner complaint is entitled to

a liberal construction, these minimal pleading requirements must still be satisfied. See e.g., Story


                                                    3
v. Foote, 782 F.3d 968, 969 (“To state a claim, . . . [the pro se prisoner’s] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”)

(internal quotation marks omitted and citing Twombly and Iqbal). Complaints that offer nothing

more than labels and conclusions or a formulaic recitation of the elements are not sufficient.

Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 680-81. Frivolous claims are those that are clearly

baseless, fanciful, fantastic, or delusional. See Denton v. Hernandez, 504 U.S. 25, 32-34 (1992).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must normally allege a violation of a

right secured by the Constitution or the laws of the United States and that the alleged deprivation

was committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988);

Walker v. Reed, 104 F.3d 156, 157 (8th Cir. 1997). Even under liberal pleading standards, a pro

se litigant, at the very least, must invoke rights under the Constitution or federal law in order to

plead a § 1983 claim. Walker v. Reed, 104 F.3d at 157-58. Also, the pleading must allege a

sufficient causal link between the alleged violation and the basis upon which the particular defendant

is to be held responsible, keeping in mind that persons sued in their individual capacities must be

personally involved or directly responsible since § 1983 does not impose respondeat superior

liability. Iqbal, 556 U.S. at 676-77; Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999).

        Finally, the court is not required to ignore facts that are pled by a prisoner when they

undermine the prisoner’s claim. The court may accept as true all facts pled in the complaint and

conclude from them that there is no claim as a matter of law. See e.g., Thompson v. Ill. Dep’t of

Prof’l Regulation, 300 F.3d 750, 753-54 (7th Cir. 2002).

III.   DISCUSSION

        United States Supreme Court held in Heck v. Humphrey, 512 U.S. 477 (1994) (“Heck”)


                                                   4
that, before an inmate can recover damages under § 1983 for allegedly unconstitutional conviction

or imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction

or sentence invalid, he or she “must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus, 28

U.S.C. § 2254.” Id. at 486–87. It added:

        A claim for damages bearing that relationship to a conviction or sentence that has not
        been so invalidated is not cognizable under § 1983. Thus, when a state prisoner
        seeks damages in a § 1983 suit, the district court must consider whether a judgment
        in favor of the plaintiff would necessarily imply the invalidity of his conviction or
        sentence; if it would, the complaint must be dismissed unless the plaintiff can
        demonstrate that the conviction or sentence has already been invalidated. But if the
        district court determines that the plaintiff’s action, even if successful, will not
        demonstrate the invalidity of any outstanding criminal judgment against the plaintiff,
        the action should be allowed proceed, in the absence of some other bar to the suit.


Id. at 487. It is well settled that these principles apply with equal force to Bivens actions. See e.g.,

Baranski v. Fifteen Unknown Agents of Bureau of Alcohol, Tobacco and Firearms, 452 F.3d 433,

460 (6th Cir. 2006) (“Heck’s litigation bar applies with equal force to Bivens actions.”), cert. denied,

549 U.S. 1321 (2007); Washington v. Sorrows, 107 F.3d 876 (8th Cir. 1997) (unpublished per

curiam) (same); Williams v. Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996) (same).

        Basic’s claims appear to arise out of his underlying criminal proceedings. As his conviction

has not been invalidated and success in the instant action would call his conviction into question,

this action would appear at first blush to be Heck-barred. See Holmes v. Dreyer, 431 Fed. App’x

69, 2011 WL 2464687 at **1-2 (3d cir. 2011) (concluding that Bivens claims against defense

counsel and federal prosecutors were Heck-barred); Williams v. Hill, 74 F.3d at 1340-41 (opining

that plaintiff’s claims against two prosecutors, a Secret Service agent, three court-appointed

                                                   5
attorneys, and a probation officer who prepared his presentence report were barred under Heck);

see also Williams v. Weber Cty., 562 Fed. Appx. 621, 624 (10th Cir. 2014) (concluding that a

plaintiff’s § 1983 claims for ineffective assistance of counsel were barred); Schilling v. White, 58

F.3d 1081, 1087 (6th Cir. 1995) (“Heck makes clear that no cause of action exists [under § 1983]

until a conviction is legally eliminated.”); Scott v. Rhodes, No. 1:16-CV-392, 2017 WL 361067, at

*3 (E.D. Tenn. Jan. 25, 2017) (“Because ineffective assistance of counsel claims indirectly

challenge[s] the validity of [a prisoner’s] confinement and sentence, the Heck bar prevents a

prisoner from pursuing such claims pursuant to 42 U.S.C. § 1983.”) (internal quotation marks

omitted). However, as Basic’s direct appeal of his conviction and sentence is still currently pending

before the Eighth Circuit, the court shall hold this matter in abeyance.

III.      CONCLUSION

          Basic’s Motion to Stay (Doc. No. 4) is GRANTED. The court shall suspend its initial

screening of Basic’s complaint pending the Eighth Circuit’s ruling on his appeal in Case No. 1:18-

cr-125.
          IT IS SO ORDERED.
          Dated this 11th day of February, 2020.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                   6
